Citation Nr: 0945875	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected migraine 
headaches.

2.  Entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 
2004, during peacetime and the Persian Gulf War.  There is 
also evidence that he served on active duty for training 
(ACDUTRA) from March 26, 1982, to July 9, 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO), which granted service 
connection for migraine headaches and GERD, and assigned a 
noncompensable rating for each.  The Veteran disagreed with 
such ratings and subsequently perfected an appeal.   

In July 2006, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

In August 2007, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected GERD disability and outstanding VA treatment 
records regarding his service-connected migraine headaches 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  

During the remand, in an October 2007 rating decision, the RO 
granted an increased rating of 10 percent disabling each for 
the Veteran's service-connected migraine headaches and GERD, 
effective January 1, 2005.  Although the RO granted an 
increased compensable rating for each, a 10 percent disabling 
rating is less than the maximum available rating for each; 
thus, the issues of entitlement to an increased initial 
rating for migraine headaches and GERD remain on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of 
entitlement to increased ratings are as captioned above.  

The issue of entitlement to an increased initial rating in 
excess of 10 percent disabling for service-connected migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 10 
percent disabling for the service-connected GERD disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his 
disagreement with the assignment of an initial rating of 10 
percent disabling for his GERD disability following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the 
initial increased rating claims, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. 
§ 20.1102 (2009). 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  As noted, in July 
2006, the Veteran testified before the undersigned Veterans 
Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  Additionally, 
the Veteran was provided with VA examinations in August 2005 
and October 2007 regarding his GERD disability.  Neither the 
Veteran nor his representative have argued that the 
examinations are inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Merits of the Increased Rating Claim for GERD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

In this case, the Veteran contends that his GERD disability 
meets the criteria for a 30 percent disability rating.  See 
November 2005 "Appeal to the Board," VA Form 9; October 
2009 Appellant's Post-Remand Brief.  By way of history, the 
Veteran was initially awarded a noncompensable rating for his 
service-connected GERD disability.  See February 2005 Rating 
Decision.  However, upon remand, the Veteran was awarded an 
increased initial evaluation of 10 percent for his GERD 
disability.  See October 2007 Rating Decision.  
    
Pursuant to the laws administered by the VA, there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113 (2009).

Thus, ratings under Diagnostic Codes 7301 through 7329, 
including Diagnostic Codes 7331, 7342, and 7345 to 7348, will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2009).

There is no Diagnostic Code directly applicable to GERD.  The 
Veteran's service-connected GERD disability is therefore 
currently rated by analogy under Diagnostic Code 7346, which 
addresses hiatal hernia.  Specifically, Diagnostic Code 7346 
dictates that persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
disability rating.  A 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 
30 percent rating of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).  

Evidence relevant to the severity of the Veteran's GERD 
disability includes an August 2004 Pre-Discharge VA 
Evaluation Report, in which the Veteran complained of 
intermittent heart burn helped by Acifax.  Upon physical 
examination, the abdomen was noted as benign without obvious 
tenderness or mass.  See August 2004 Pre-Discharge VA 
Evaluation Report.  

In August 2005, the Veteran underwent a Compensation and 
Pension (C&P) examination at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  The Veteran reported a history of 
belching and "bloated stomach" for eight years.  He 
reported occasional burning sensation in epigastric region; 
and denied radiation, melena, and hematonosis.  He reported 
symptoms of regurgitation, nausea, vomiting, with the last 
occurrence of such symptoms one year ago.  He denied 
limitations of his daily activities due to GERD.  The 
examiner diagnosed GERD.  See August 2005 VA Examination 
Report.    

VA treatment records indicate that the Veteran complained of 
abdominal cramping and loose stool, and was assessed with 
irritable bowel syndrome (IBS).  See May 2007 
Gastroenterology Outpatient Consult Note; August 2007 Primary 
Care Nurse Practitioner Note.  During treatment in June 2007, 
the Veteran reported no anorexia, weight change, dysphagia, 
dyspepsia, nausea, vomiting, hematemesis, constipation, 
diarrhea, recent change in bowel habits, hematochezia, 
melena, hemorrhoids, rectal pain, or hernia.  See  June 2007 
Gastroenterology Note.  

The Veteran underwent another C&P examination on October 2007 
at the Columbia VAMC.  He complained of occasional dysphagia, 
frequent abdominal cramps, substernal pain daily, reflux 
regurgitation, frequent nausea, and weekly vomiting.  He 
denied hematemesis, melena, and weight loss or gain.  The 
examiner noted that the Veteran was also diagnosed with IBS 
and his IBS symptoms overlapped with his GERD symptoms.  The 
examiner indicated that the Veteran's complaints of episodic 
crampy abdominal pain, epigastric discomfort, and diarrhea 
are more likely secondary to his IBS.  The Veteran's 
occasional vomiting, occasional pyrosis, and regurgitation 
are more likely associated with his GERD.  See October 2007 
VA Examination Report.

As reflected in the clinical evidence of record, the 
Veteran's service-connected GERD is manifested by complaints 
of occasional vomiting, occasional pyrosis, and 
regurgitation, while the Veteran's complaints of episodic 
crampy abdominal pain, epigastric discomfort, and diarrhea 
have been associated with his IBS disability which is not 
service-connected.  See October 2007 VA Examination Report.  
Although the Veteran has complained of indigestion and 
heartburn, there is no evidence of complaints or objective 
findings of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain, productive of 
considerable impairment of health resulting from the 
Veteran's GERD symptoms.  Thus, the medical evidence does not 
show the severity of symptomatology necessary to warrant an 
increased initial rating in excess of 10 percent disabling.  
Specifically, the evidence does not show persistently 
recurrent epigastric distress with dysphagia and 
regurgitation that is accompanied by substernal, or arm or 
shoulder pain.  Nor does the evidence of record show that the 
Veteran's indigestion and heartburn are productive of 
considerable impairment of health.  In this regard, there is 
no clinical evidence of anemia, vitamin deficiency, 
malnutrition, or weight loss.  Therefore, a 30 percent rating 
is not warranted and the initial 10 percent rating is 
affirmed.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected GERD disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

Additionally, notwithstanding the above discussion, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the objective medical evidence of record shows that 
manifestations of the Veteran's service-connected GERD do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected GERD disability.  Therefore, the Board 
finds that no further consideration of a TDIU is warranted.  
The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's increased rating claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected GERD is denied.


REMAND

The Veteran also seeks an increased initial rating in excess 
of 10 percent disabling for his service-connected migraine 
headaches.  Based on review of the record, the Board finds 
that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of "neurological disorders" in August 
2005.  The record contains subsequent statements from the 
Veteran disagreeing with his initial evaluation of 10 percent 
disabling under Diagnostic Code 8100, and statements from the 
Veteran to the effect that his service-connected migraine 
headaches have worsened.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current nature, extent, and severity of the Veteran's 
service-connected migraine headaches.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
current VA examination to determine the 
nature, extent, and severity of his 
service-connected migraine headaches.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and reviewed by the examiner.  
Any testing deemed necessary should be 
performed.  

The examiner should obtain from the 
Veteran his detailed clinical history.  
All pertinent migraine headache pathology 
found on examination should be noted in 
the report of the evaluation.  In 
particular, the examiner should obtain 
from the Veteran information regarding 
the frequency and duration of any 
prostrating attacks.  In addition, the 
examiner should express an opinion as to 
whether the Veteran's service-connected 
migraine headache disability has resulted 
in severe economic inadaptability.

All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial rating claim for migraine 
headaches, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered, 
including Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


